Exhibit 10.1
First Amendment
of
UAL Corporation
Performance Incentive Plan

            The UAL Corporation Performance Incentive Plan (the "Plan") is
hereby amended, effective February __, 2006, as follows:

                 1.    Pursuant to the authority provided in Paragraph II.E, and
action taken by the Human Resources Subcommittee, all 2003 Incentive Awards for
Officers who are officers of UAL Corporation or United Air Lines, Inc. during
the period from January 1, 2003 through the date of payment of the Incentive
Awards under the Plan, either in cash or through the issuance of non-equity
securities of UAL Corporation (the "Non-Equity Securities"), are decreased to
zero and eliminated.

                2.    Notwithstanding the provisions of Paragraph IV.B, a
Participant shall be entitled to receive a payment of his or her 2003 Incentive
Award only if he or she is employed by the Company or an affiliate on the date
of payment either in cash or through the issuance of the Non-Equity Securities.

                3.     Notwithstanding any provision of the Plan to the
contrary, payment of Incentive Awards for 2003 may be made either in cash or in
the form of UAL Corporation Non-Equity Securities as soon as practicable, but no
later than 270 days, following the Exit Date. The total principal amount of all
of the Non-Equity Securities issued for payment of the 2003 Incentive Awards,
together with any cash payments made for 2003 Incentive Awards, will be not less
than the dollar amount of the Participants' Incentive Awards for 2003, as
otherwise determined in accordance with the terms of the Plan in effect for
2003, subject to liquidation for withholding taxes.

                4.     NO POSTPETITION AGREEMENT. This amendment to the Plan
shall not: (a) alter the pre-petition nature of the Plan for the purposes of the
Company's bankruptcy cases or for any other purpose; (b) alter the validity,
priority or amount of any claims that may have arisen or may arise under the
Plan, other than what the validity, priority, or amount of such claims would
have been had this amendment not been made; (c) elevate any claims against the
Company arising under the Plan to administrative expense priority status solely
by reason of this amendment; (d) constitute a post-petition agreement or an
assumption or adoption thereof; (e) be construed in any way to mean that the
Plan is an executory contract or post-petition agreement; or (f) act as an
assumption or adoption of the Plan.
 
 